 In the Matter of SOUTHWEST LUMBER MILLS, INC., EMPLOYERandINTERNATIONAL WOODWORKERS OF AMERICA, CIO, PETITIONERIntheMatterof SOUTHWESTLUMBER" MILLS, INC., EMPLOYER'andINTERNATIONAL WOODWORKERS Or AMERICA,CIO,PETITIONERCases Nos. 21-R-4036 and21-R-4054, respectively.Decided May14, 1948McQuatters and Stephenson,by Mr. Henry C.11IcQuatters,of Flag-staff, Ariz.,for the Employer.Mr. FredFisher,of Pinetop, Ariz.,for the Petitioner.11lr. John Murray,ofSanta Monica,Calif., and111r.DanielJohnson,of San Francisco,Calif., for the Intervenor.DECISIONANDORDERUpon two petitions duly filed, hearing in the consolidated caseswas held at Flagstaff, Arizona, on January 26, 1948, before EugeneM. Purver, hearing officer.At the hearing, the Petitioner moved towithdraw its petition in Case No. 21-R-4054, and the Employer andIntervenor moved, on various grounds, that both petitions be dis-missed.These motions were referred to the Board. No objection hav-ing been made to Petitioner's motion to withdraw its petition inCase No. 21-R-4054, the motion is hereby granted. For the reasonsstated below, we are dismissing the petition in Case No. 21-R-4036.Accordingly, we shall not rule upon the motions of the Employer andthe Intervenor.The rulings made by the hearing officer at the hearingare free from prejudicial error.and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard 1 makes the following:IPursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theNational Labor Relations Board has delegated its powers in connection with this case to athree-man panel consisting of the undersigned Board Members[Houston, Murdock, andGray].77 N. L R B , No. 104.654 SOUTHWEST LUMBER MILLS,INC.655FINDINGS OFFACT1.THE BUSINESS OF THE EMPLOYERSouthwest Lumber Mills, Inc., a Nevada corporation, is engagedin the production of lumber, boxes, and moldings.We are here con-cerned with the Employer's plants at McNary and Flagstaff, Arizona.In 1947, the Employer purchased raw materials valued at more than$100,000, of which more than 75 percent represented shipments to theEmployer's plants in Arizona from points outside the State.Duringthe same period, the Employer sold finished products valued at morethan $1,000,000, of which more than 50 percent represented shipmentsfrom such plants to points outside the State.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.Lumber and Sawmill Workers, Locals 2763 and 2811, UnitedBrotherhood of Carpenters and Joiners of America, herein called theIntervenor, are labor organizations affiliated with the American Fed-eration of Labor, claiming to represent employees of the Employer.ZII.TIIE ALLEGED QUESTION CONCERNING REPRESENTATION IN CASE NO.21-R-4036The parties agree that a unit of production and maintenance work-ers at the Flagstaff operation of the Employer would be appropriate.However, the small showing of interest 2 made by the Petitioner amongSuch employees does not indicate, in our opinion, a substantial prob-ability that an election conducted in this proceeding would result in theselection of a statutory bargaining representative.Accordingly, inconformance with our administrative policy, we shall dismiss thepetition.,ORDERIT IS HEREBY ORDEREDthat the petition filed by International Wood-workers of America, CIO, for investigation and certification of rep-resentatives of employees of Southwest Lumber Mills, Inc., at Flag-staff, Arozina, be, and it hereby is, dismissed.3The representative interest of the Petitioner was checked by the heaung officer at thehearing.This check at the hearing was necessary because the Employer refused to submitpay-roll data before the hearingAlthough an issue was raised at the hearing as to whetherthe Employer'sJune 1947 or January 1948 pay roll should be used to determine thePetitioner's interest,it is clear that the showing is insufficient in either case.3Matter of Consolidated Steamship Company, 75 N.L. R. B. 1254.